DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 2, 3, 5-7, 9-11, 18, 19 and 22-24 are pending.
	Claims 3, 19 and 23, drawn to non-elected inventions, as well as non-elected species are not examined on the merits.
	Claims 20 and 21 have been cancelled.
	Claims 2, 6 and 7 have been amended.
	Claims 22-24 have been added.
	Claims 2, 5-7, 9-11, 18, 22 and 24 are examined on the merits with species, 
a. HLA-B27 protein homodimer; 
c.  HLA-B27 chain and Fc fragment joined by an amino acid linker (reads on two different monomers); 
SEQ ID NO: 15; and
b. an inhibitor of the interaction of PD-1 with either PD-L1 and/or PD-L2.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
4.	The rejection of claims 2, 5-7, 9-11 and 18 under 35 U.S.C. 103 as being unpatentable over Murphy et al., US 2013/0259876 A1 (published October 3, 2013), and further in view of Fang et al., US 2013/0078253 A1 (published March 28, 2013), Dolan et al. (Cancer Control 21(3): 231-237, July 2014) and Yu et al. (PLOS ONE 8(10): 1-14, October 2013) is withdrawn in light of Applicants’ arguments submitted October 18, 2021, see pages 8-11.  Claims 20 and 21 have been cancelled.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	The rejection of claims 2, 5-7, 9-11 and 18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. Claims 20 and 21 have been cancelled.
	Applicants argue “…the number of peptide molecules that are encompassed by the subject claims is limited, readily identifiable by one of skill in the art, and that the specification provides sufficient description of the identifying characteristics needed to
identify the peptides for use in the claimed invention” and note “one of skill can readily identify the relatively small number of sequences that are “‘at least 98% identical to positions 25 to 309 of SEQ ID NO: 15.” Applicant notes that these sequences include SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 47, SEQ ID NO: 48, and SEQ ID NO: 49, which are recited in claim 6.”, see Remarks submitted October 18, 2021.  These points of view and arguments have been carefully considered, but fail to persuade. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicants’ latest amendment broadly claims a method for treating specific cancers comprising administering a HLA-B27 fusion protein dimer, wherein the HLA-B27 fusion protein dimer comprises a first and a second monomer and each monomer comprises independently of the other monomer:
(i)  an allele of HLA-B27 alpha 1, 2 and 3 domains of a HLA-B27 heavy chain polypeptide set forth herein as SEQ ID NO: 15, wherein the allele is at least 98% identical to positions 25 to 309 of elected species, SEQ ID NO: 15;
(ii)  a fragment crystallizable (Fc); and 
(iii) optionally, an amino acid linker joining the HLA-B27 chain and the Fc fragment.  
Applicants are not entitled to all variant molecules including an allele, which is an alternative form of a gene that may arise from a mutation and may not be capable of cancer treatment.  SEQ ID NO: 15 appears to encompass required amino acid sequences that ensure required function, see page 22, lines 40-45.  And while Applicants have amended claim 2, subsection (i) to further identify what they are in possession and list SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 47, SEQ ID NO: 48, and SEQ ID NO: 49 in claim 6, which seem to be the sequences required to meet the written description requirement they are not present in claim 2, hence the HLA-B27 fusion protein dimer includes other peptides with reduced sequence homology thereby including mutations and variations.  All the polypeptides that may include these alterations have not been identified or explicitly defined by structure. As the claims are written this claimed method includes a bevy of protein variants containing deletions, insertions and/or substitutions, which Applicants’ are not in possession.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
With the exception of the sequence listed in the specification, SEQ ID NO: 15 on page 22 with specific defined functional domains, the skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts.  (18 USPQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
The USPTO has released a Memo on the Clarification of Written Description Guidance
For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018. See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the HLA-B27 heavy chain essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms.,Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fails to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of HLA-B27 heavy chain variants.
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include monomers that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the monoclonal antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of the variant HLA-B27 heavy chain.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding and fusion molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 2, 5-7, 9-11, 18, 22 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 14 and 20-22 of copending Application No. 16/323,902 (filed February 7, 2019). Although the claims at issue are not identical, they are not patentably distinct from each other because they both read on a method of treating colon, pancreatic cancers, as well as lymphoma with the administration of HLA heavy chain fusion polypeptide comprising alpha 1, 2 and 3 domains linked to a Fc domain and a checkpoint modulatory antibody that inhibits the interaction of PD-1 with PD-L1 and/or PD-L2, see sequence alignment on following page.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
RESULT 38 from 15.rapm database.
US-16-323-902-4
; Sequence 4, Application US/16323902
; GENERAL INFORMATION
;  APPLICANT: Universitat Zurich
;  APPLICANT:Universitat Basel
;  TITLE OF INVENTION: MHC class Ia open conformers
;  FILE REFERENCE: 95083/303.40
;  CURRENT APPLICATION NUMBER: US/16/323,902
;  CURRENT FILING DATE: 2019-02-07
;  NUMBER OF SEQ ID NOS: 9
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 4
;  LENGTH: 362
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-323-902-4

  Query Match             100.0%;  Score 1931;  DB 106;  Length 362;
  Best Local Similarity   100.0%;  
  Matches  362;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MRVTAPRTLLLLLWGAVALTETWAGSHSMRYFHTSVSRPGRGEPRFITVGYVDDTLFVRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRVTAPRTLLLLLWGAVALTETWAGSHSMRYFHTSVSRPGRGEPRFITVGYVDDTLFVRF 60

Qy         61 DSDAASPREEPRAPWIEQEGPEYWDRETQICKAKAQTDREDLRTLLRYYNQSEAGSHTLQ 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DSDAASPREEPRAPWIEQEGPEYWDRETQICKAKAQTDREDLRTLLRYYNQSEAGSHTLQ 120

Qy        121 NMYGCDVGPDGRLLRGYHQDAYDGKDYIALNEDLSSWTAADTAAQITQRKWEAARVAEQL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NMYGCDVGPDGRLLRGYHQDAYDGKDYIALNEDLSSWTAADTAAQITQRKWEAARVAEQL 180

Qy        181 RAYLEGECVEWLRRYLENGKETLQRADPPKTHVTHHPISDHEATLRCWALGFYPAEITLT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RAYLEGECVEWLRRYLENGKETLQRADPPKTHVTHHPISDHEATLRCWALGFYPAEITLT 240

Qy        241 WQRDGEDQTQDTELVETRPAGDRTFQKWAAVVVPSGEEQRYTCHVQHEGLPKPLTLRWEP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 WQRDGEDQTQDTELVETRPAGDRTFQKWAAVVVPSGEEQRYTCHVQHEGLPKPLTLRWEP 300

Qy        301 SSQSTVPIVGIVAGLAVLAVVVIGAVVAAVMCRRKSSGGKGGSYSQAACSDSAQGSDVSL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SSQSTVPIVGIVAGLAVLAVVVIGAVVAAVMCRRKSSGGKGGSYSQAACSDSAQGSDVSL 360

Qy        361 TA 362
              ||
Db        361 TA 362






Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643


09 January 2022

/Alana Harris Dent/Primary Examiner, Art Unit 1643